Citation Nr: 1742212	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for lumbar degenerative disc disease with spondylosis, currently rated 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1992 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In October 2013 and most recently in April 2016, the Board remanded the issues of increased rating for back disability and TDIU for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. Prior to July 7, 2017, the Veteran's degenerative disc disease lumbar spine with spondylosis was manifested by forward flexion of the thoracolumbar spine that was greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities, did not result in a combined range of motion not greater than 120 degrees, did not cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and did not result in ankylosis.

2. Beginning July 7, 2017, the Veteran's service-connected back disability demonstrated forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

3. The evidence fails to establish that the Veteran was precluded from engaging in substantially gainful employment due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1. Prior to July 7, 2017, the criteria for a disability rating in excess of 20 percent for degenerative disc disease lumbar spine with spondylosis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2. Beginning July 7, 2017, the criteria for a disability rating of 40 percent for degenerative disc disease lumbar spine with spondylosis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for TDIU have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Lumbar Spine 

In July 2015, the Veteran filed his claim for an increased rating for his service-connected degenerative disc disease lumbar spine with spondylosis.  By a rating action of October 2015, the RO continued the 20 percent evaluation for his back disability.  Historically, in an October 2009 rating decision, the RO increased the disability rating of 10 percent to 20 percent disabling as evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  The Veteran disagrees with the assigned evaluation.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Here, the evidence of record does not show that the Veteran had a diagnosis of IVDS during any period of appeal.  Although one VA examiner in August 2015 indicated IVDS on the report, the Veteran denied suffering from any incapacitating episodes that require bed rest as prescribed by a physician.  Further, subsequent VA examinations of June 2016, November 2016, and July 2017 showed that the Veteran did not have IVDS.  There is also no evidence demonstrating that bed rest was prescribed by a physician to treat the Veteran's lumbar spine disability and he has not presented any evidence to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's degenerative disc disease lumbar spine with spondylosis under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2), see also Plate V.

Prior to July 7, 2017 

The Veteran presented for a VA spine examination in August 2015.  He reported experiencing flare-ups of low back pain that would occur every two months and last for about two weeks.  On examination, he demonstrated forward flexion to 65 degrees without pain, extension to 20 degrees without pain, lateral extension to 30 degrees bilaterally without pain, and rotation to 30 degrees bilaterally without pain.  The combined range of motion of the thoracolumbar spine was 205 degrees.  There was no objective evidence of pain following repetitive motion.  The Veteran retained normal 5/5 strength with no muscle atrophy.  There was no ankylosis present on examination.  Arthritis was documented on X-rays of the back revealing mild degenerative changes. See August 2015 Back Conditions Disability Benefits Questionnaire (DBQ).

In June 2016, the Veteran was afforded a VA spine examination.  During clinical interview, he reported pain, intermittent muscle spasms, numbness and limited range of motion.  On examination, he demonstrated flexion to 30 degrees, extension to 15 degrees, lateral extension to 20 degrees bilaterally, right rotation to 25 degrees, and left rotation to 20 degrees.  There was pain noted on examination but did not result in functional loss. There was no muscle spasm indicated. The Veteran retained normal 4/5 strength with no muscle atrophy.  There was no ankylosis of the spine and no IVDS.  No imaging studies conducted.  Radicular pain due to radiculopathy was indicated with mild intermittent pain and moderate paresthesias and numbness in the bilateral lower extremities.  See June 2016 Back DBQ.  

In November 2016, the Veteran was afforded another VA spine examination.  He reported having pain in the back and across low back into the buttocks and stiffness.  On examination, he demonstrated flexion to 50 degrees, extension to 20 degrees, lateral extension to 20 degrees bilaterally, rotation to 20 degrees bilaterally.  There was pain noted on examination where the examiner indicated that it caused functional loss.  There was no muscle spasm indicated. The Veteran retained normal 5/5 strength with no muscle atrophy.  There was no ankylosis of the spine and no IVDS.  For the lower extremities, radicular pain was indicated.  The examiner found no change in the diagnosis. See November 2016 Back DBQ.  

In view of the above, for the period prior to July 7, 2017, the Board finds that the Veteran is adequately compensated by the assigned 20 percent evaluation based on limitation of motion.  In August 2015, he demonstrated flexion to 65 degrees; in June 2016 he demonstrated flexion to 30 degrees, and that same year in November 2016, he demonstrated flexion to 50 degrees.  There was no finding of ankylosis of the spine at any point during the appeal.  Absent a showing of forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as required for a 40 percent rating, a higher evaluation is not supported here.  VA treatment document that the Veteran was capable of some, limited motion in the lumbar spine.  In other words, his lumbar spine was not immobile or fixed at any point, and certainly not fixed in a position of flexion or extension.  Therefore, a disability rating higher than 20 percent prior to July 7, 2017 is not warranted.

Further, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Although the VA examiners above found that the Veteran's degenerative disc disease lumbar spine with spondylosis resulted in less movement than normal and pain on movement, the examiners also determined that he did not have weakness, fatigability, or incoordination that could significantly limit his functional abilities during flare-ups or when the spine was used repeatedly over a period of time.  In this regard, VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, that is not already contemplated by the assigned 20 percent rating. 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's degenerative disc disease lumbar spine with spondylosis even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.  

Lastly, the Board notes that the Veteran is already receiving a separate rating for radiculopathy of the right and left lower extremities associated with his service-connected low back disability.  Throughout the appeal period, on examination, no motor or strength deficits, reflex asymmetry, or sensory changes were noted; no other neurological abnormalities affecting the lower extremities were noted.  Additionally, based on the lay and medical evidence there is no bowel or bladder impairment.  After reviewing the evidence of record, the Board finds that the Veteran does not have any additional neurological impairment associated with his service-connected low back disability which would warrant a separate disability rating.  Thus, there is no basis for additional separate neurological evaluations.

Based on these findings, the Board concludes that a rating in excess of 20 percent for degenerative disc disease lumbar spine with spondylosis prior to July 7, 2017 is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application and the claim must be denied.

Beginning July 7, 2017

From July 7, 2017, the Board finds objective medical evidence of record to supports a higher rating and concludes that a disability rating of 40 percent is warranted beginning this period of appeal.

The Veteran most recently underwent a VA spine examination on July 7, 2017.  On clinical interview, he reported that his pain worsened for months after a nerve study and that "he cannot live a normal life and cannot serve as a police officer."  On examination, he demonstrated forward flexion to 10 degrees with pain and extension to 5 degrees with pain.  He demonstrated right lateral flexion to 30, left lateral flexion to 20 degrees, and rotation to 30 degrees bilaterally.  Pain was noted on examination with functional loss.  There was no guarding or muscle spasm found.  The Veteran retained normal muscle strength of 5/5 with no muscle atrophy noted.  Sensation testing and reflexes of the bilateral lower extremities were found to be normal. Radicular pain due to radiculopathy was indicated with mild paresthesias and numbness. See July 7, 2017 Back Conditions DBQ.  

In view of the above, the Board finds that a 40 percent rating is warranted for the period from July 7, 2017.  The Veteran has shown limitation of motion with forward flexion limited to 30 degrees or less, as required for a 40 percent rating.  As the Board is not aware of any other medical evidence to show that his condition improved since the above examination, the Board concludes that the evidence of record supports a finding that a disability rating in excess of 20 percent is warranted.  As such, beginning July 7, 2017, an evaluation of 40 percent disabling, but no higher, is granted.  

As the Veteran is already in receipt of a 40 percent disability rating for this period, the only basis for a higher rating of 50 percent under the General Rating Formula is if there is evidence of ankylosis. See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  Here, the Veteran's back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine at any point of the appeal period.  Ankylosis was specifically denied.  Thus, the Board finds that a higher rating in excess of 40 percent based on ankylosis is not supported or warranted.  

Further, there is no evidence of record that the Veteran was diagnosed with IVDS during this period or that he was prescribed bed rest by a physician.  As such, absent such evidence, a higher rating based on incapacitating episodes is not applicable here.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 40 percent, but no higher, for degenerative disc disease lumbar spine with spondylosis, from July 7, 2017, is warranted and therefore, is granted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability. See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran does not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).  The Veteran's compensable service-connected disabilities are degenerative disc disease lumbar spine with spondylosis rated at 10 percent from December 2, 1992 and 20 percent disabling from June 9, 2009; radiculopathy of the bilateral lower extremities associated with his back rated at 20 percent disabling from July 21, 2015; with a combined evaluation for compensation at 50 percent from July 21, 2015.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

Even with the favorable decision herein granting a higher rating of 40 percent disabling for his back disability from July 7, 2017 and with the bilateral factor for his lower extremities, the Veteran's combined evaluation for compensation is at 60 percent, which still does not meet the required schedular criteria of at least 70 percent. Id.

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities. See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted.

The Veteran's previous work experience includes security guard, consultant, and law enforcement.  According to his application, the Veteran has a university degree in public administration and reported his last date worked full-time was in June 2015. See VA 21-8940 Application for Increased Compensation Based on Unemployability dated June 16, 2016.  

In a VA examination in August 2015, after personally interviewing the Veteran and conducting an examination, the examiner indicated that the Veteran's back condition did not impact his ability to work.

In June 2016, after clinical interview and personal examination, the VA examiner indicated that the Veteran's back condition limited him from lifting more than 25 pounds, from bending, and sitting for more than ten minutes.  

Similarly, at a November 2016 VA examination, an examiner indicated that the Veteran's back condition limited him from bending.  The examiner commented that the Veteran has "various pain management situations."  

Lastly, at a July 2017 VA examination, after reviewing the claims file, personally interviewing and conducting an examination, the examiner noted that the "veteran would have difficulty with occupational environments requiring heavy physical demand of the back and agility due to his perceived pain."  

A review of the Veteran's medical records, taken in total, do not suggest that he is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  

As demonstrated above, VA examiners have consistently found that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements.  However, the medical professionals who examined the Veteran were aware of his contentions, but determined that his service-connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  As such, TDIU is not warranted. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how it affected his employability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  However, as a lay person he is not competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, have been provided by the VA medical professional who examined him.  As such, the Board finds the Veteran's subjective complaints not competent medical evidence for this purpose.  Thus, his assertions standing alone have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due to his service-connected disabilities.  Accordingly, referral of the TDIU issue for extraschedular consideration is not warranted and the claim must be denied.


ORDER

Prior to July 7, 2017, a disability rating in excess of 20 percent for degenerative disc disease lumbar spine with spondylosis is denied.

Beginning July 7, 2017, a disability rating of 40 percent, but no higher, for degenerative disc disease lumbar spine with spondylosis, is granted.

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


